United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10105
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HENRY GENE LAFFOON,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:04-CR-128-ALL-A
                      --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Henry Gene Laffoon appeals the sentences imposed following

his guilty-plea conviction for one count of aiding and abetting

bank robbery and two counts of possession of a firearm during and

in relation to a crime of violence.    The district court sentenced

Laffoon to 71 months of imprisonment on the bank-robbery

conviction and to the statutory minimum sentence of 384 months

(32 years) of imprisonment on the firearms convictions.       See

18 U.S.C. §§ 924(c)(1)(A)(i), 2113(a).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10105
                                -2-

     Laffoon argues that the mandatory minimum sentences imposed

on his firearms convictions violate the Eighth Amendment’s

prohibition against cruel and unusual punishment because they

fail to take into account his mental retardation.    Citing Atkins

v. Virginia, 536 U.S. 304 (2002), which held that the Eighth

Amendment protects against the execution of mentally retarded

defendants, he argues that the Supreme Court has recognized that

persons with reduced mental capabilities do not act with the same

level of moral culpability as other offenders.     He argues that

the mandatory minimums set forth in § 924(c) are unconstitutional

because they fail to account for the lesser culpability of the

mentally retarded.   He makes no other challenge to his sentence.

We review the constitutionality of a federal statute de novo.

United States v. Rasco, 123 F.3d 222, 226 (5th Cir. 1997).

     With the exception of a capital sentence, the imposition of

a mandatory sentence without consideration of mitigating factors

does not violate the Eighth Amendment’s prohibition against cruel

and unusual punishment.   Harmelin v. Michigan, 501 U.S. 957, 994-

95 (1991).   As the Supreme Court has continually recognized a

distinction between capital and noncapital sentences, see

Harmelin, 501 U.S. at 995, Laffoon’s reliance on Atkins to extend

its rationale to noncapital cases is unavailing.    The judgment of

the district court is AFFIRMED.